*65The opinion of the court was delivered by
Ross, J.
The plaintiff with other creditors of the defendant, before the bringing of this suit, entered into an agreement with the defendant that they would give him time on the debts he owed them, on his conveyance of certain property to a trustee to dispose of and divide the proceeds pro rata among them, and until such division was made, conditioned that he should make the conveyance of the property, — that certain of his creditors named in a schedule should execute the agreement, and that their debts should not exceed $2,300. In this schedule of creditors was A. A. Mead, who held a promissory note against the defendant. Mead, on being applied to, refused to execute the agreement, whereupon another creditor named in the schedule purchased Mead’s note and executed the agreement, binding the note as well as the other claim held by him. The plaintiff claims that this agreement, not having been signed by A. A. Mead, is not binding upon him nor any of the defendant’s creditors who have signed it. Considering the object and purpose to be effected by the agreement, we think that it became binding so far as this condition operated upon its due execution, when it was so executed that all the debts held by the creditors named in the schedule were bound by it, so that the right to bring suit on them was postponed until the property conveyed to the trustee was disposed of and the avails divided on such debts pro rata. The moving consideration which caused the insertion of this • condition into the agreement was, the binding of all the debts held by the persons named in the schedule to sharing pro rata in the division of the property conveyed to the trustee, and to accomplish this purpose suit on all such debts must be postponed until such division could be made. There is nothing in the scope of the agreement which indicates that any of the creditors signed, or were expected to sign, relying upon the judgment of any other one of the persons named upon the policy of signing or not signing. If the debts of all the persons named in the schedule were bound, the purpose of this condition was accomplished. This was accomplished by the sigr nature of the purchaser of the note with the amount set opposite to it, as effectually as if Mead had signed. Holding that such *66signing was a performance of this condition, the notice by the plaintiff to the defendant that he did not consider it a performance, could have no effect to avoid it, for by its performance he and all the holders of the debts became bound by it.
The pro forma judgment of the County Court is reversed, and judgment rendered that the suit was prematurely brought, and for the defendant to recover his costs.